ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
ASF A International Construction Industry   )
 and Trade, Inc.                            )      ASBCA Nos. 57773, 57880
                                            )
Under Contract No. FA5685-05-C-0004         )

APPEARANCES FOR THE APPELLANT:                     Theodore P. Watson, Esq.
                                                    Watson & Associates, LLC
                                                    Aurora, CO

                                                   Wojciech Z. Kornacki, Esq.
                                                    Centre Law & Consulting LLC
                                                    Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Lt Col Damund E. Williams, USAF
                                                   Lori R. Shapiro, Esq.
                                                   Christopher M. Judge, Esq.
                                                   Lt Col Byron G. Shibata, USAF
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: October 30, 2019
                                            (   ~~!    .                  -   /



                                             ~3'fEI>~
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 57773, 57880, Appeals of ASFA
International Construction Industry and Trade, Inc., rendered in conformance with the
Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2